Citation Nr: 0010285	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  99-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



FINDINGS OF FACT

1.  The appellant served on active duty from December 1963 to 
December 1965.

2.  On March 10, 2000, prior to the promulgation of a 
decision, the Board of Veterans' Appeals (the Board) received 
notification from the appellant that he desired to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

The appellant perfected his appeal regarding the issue of 
entitlement to an increased rating for service-connected post 
traumatic stress disorder, evaluated as 30 percent disabling.  
Following the September 1998 denial of his claim for an 
increased rating, a notice of disagreement was received in 
November 1998.  The appellant then filed a substantive 
appeal, which was received in February 1999.  The case was 
forwarded to the Board for appellate disposition in December 
1999.  However, prior to promulgation of a decision, a 
written statement was received by the Board on March 10, 
2000, in which the appellant indicated that he did not wish 
for his claim to be appealed to the Board and that he wanted 
his appeal withdrawn.  Pursuant to 38 C.F.R. § 20.204 (1999), 
the appellant is afforded the right to withdraw his notice of 
disagreement and/or his substantive appeal if he so wishes.  
The essential requirement under this regulatory provision is 
that the appellant indicate his desire to withdraw his appeal 
in writing.  Hence, there remain no allegations of errors of 
fact or law for consideration by the Board at this time.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


